DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 17 Dec 2021 in which claims 1 - 4 and 7 were amended and claim 6 is canceled.
Claims 1 - 5 and 7 are currently pending and under examination, of which claim 1 is an independent claim. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks 12/17/2021 are acknowledged and fully considered.
Applicant’s submission of certified translation satisfies Priority. Effective filing date is acknowledged as 04/23/2018 corresponding with claimed benefit of foreign application TW107113712.
The rejections of claims 3 and 4 under 35 U.S.C. 112(b) as lacking antecedent basis are hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
The rejections of claims 1-2 and 7 under 35 U.S.C. 112(b) as indefinite are hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s arguments regarding the rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered and are not persuasive. The rejection is maintained with the following response:
Applicant argues improvement to prediction performance attributed to modeling technique. Examiner respectfully disagrees. Improvement is not supported by the mere application of a black-box. While applicant generally describes the modeling technique, it amounts to a physics engine which leaves absent the transformative physics. A review of the brief specification reveals no loss function or learning disclosed which integrates the combination of elements (XGboost+LSTM+Air) in an objectively 
Applicant’s arguments regarding the prior art rejection under 35 U.S.C. 103 have been fully considered and are not persuasive. The rejection is maintained with the following response: 
The amendments seem to be an attempt to repackage the same subject matter. Applicant has moved limitation step C into step B and made amendments such as describing XGboost and LSTM according to “machine learning models” which is understood as defining XGboost and LSTM. The inclusion of parameters “related to” air pollution (related how?) does not seem to delineate between physical/environmental parameters and machine learning parameters, and are understood as the air pollution data being parameterized by XGboost and LSTM models. No third class of model is specified for air pollution, the method amounts to combining XGboost and LSTM for air pollution prediction.


Claim Objections
10.	Objection is made to independent claim 1 as amendment introduces non-sequential ordering of steps. Particularly, the limitation (C) has been struck with elements being brought into limitation (B). Thus, one would not ordinarily proceed from a limitation (B) to a limitation (D) without considering some intermediary functionality. The effect is aligned to improper numbering, and is considered a matter of form and thus the claim is objected to. See 37 CFR 1.126 and MPEP 706.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "wherein air pollution combination data" in limitation B.  There is insufficient antecedent basis
Claim 1 recites the limitation “by the machine learning models” in limitations D and E. There is insufficient antecedent basis for this limitation in the claim. The machine learning models are not properly introduced by positive claim limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies guidance set forth in MPEP 2106. The response to remarks above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes - all claims 1-5 and 7 are a method which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes - the claim recites an abstract idea being that of combining air pollution parameters with XGBoost and LSTM algorithms for classification and regression modeling. In particular, limitations disclose: 
providing parameter related to air pollution to perform an eXtreme Gradient Boosting (XGBoost) regression algorithm for obtaining a XGBoost prediction value; 

providing the parameters to perform a Long Short-Term Memory (LSTM) algorithm for obtaining an LSTM prediction value, wherein air pollution combination data comprises the parameters, the XGBoost prediction value and the LSTM prediction value; 

performing, by the machine learning models, an XGBoost classification algorithm on the air pollution combination data to obtain an air pollution alert value for determining whether to issue an air pollution alert; and 

performing, by the machine learning models, the XGBoost regression algorithm on the air pollution combination data to obtain an air pollution prediction value

The limitation of combining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. This is because there is no indication of how the combining is performed. Accordingly, one may just combine them by mental tally or by giving full weight to a min/max or winner-take-all approach. For example, if XGBoost yields a score of 96 and LSTM yields a score of zero, the combination is simply 96+0=96, combined mentally. The instant specification [0007] posits the invention as combining the elements XGBoost, LSTM, and air pollution parameters, however, the reader is left to guess about how applicant has achieved such parameterization and thus the modeling amounts to a black-box. Nothing in the claim element precludes the step from practically being performed in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No - the judicial exception is not integrated into a practical application. Although the claim recites that the functionality includes providing information relating to “air pollution” and “issue an air pollution alert”, these are insignificant extra-solutionary activities per MPEP 2106.05(g). Specifically, providing air pollution information is pre-solutionary as mere data-gathering, and the alert is post-solutionary as adjusting an alarm limit variable. Pollution is generally considered with respect to some amount/value and alerting the public has been the domain of weather forecasters for ages. Additional elements of classification and regression are known class of modeling by machine learning as evidenced by Pan, Bingyue as noted below, [P.2 Sect.2 ¶2]. In view of the foregoing, additional elements are not integrated into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No - as already noted, the additional elements are identified with respect to MPEP 2106.05(g) as insignificant extra-solutionary activities. Such elements have routinely been found by the courts as not amounting to significantly more than the judicial exception (abstract idea). For example, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (adjusting alarm limit values); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-92 (Fed. Cir. 2015) (gathering statistics amounted to mere data gathering). When claim language provides only a result-oriented solution, without substantive or meaningful detail for how it is accomplished, then the claims do not contain an inventive concept. Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-7.
Dependent claim 2 discloses the air pollution data comprises PM2.5 concentration etc. This is again considered mere data gathering as pre-solutionary activity regarding type of data collected. 
Dependent claims 3-4 disclose a 2-dimensional coordinate (cosθ, sinθ) with respect to θ being date of year or wind direction. The 2-dimensional input is merely a requisite format of XGBoost, this is evidenced by Teinemaa [P.8 Sect4.1 ¶2]. As such, this is more akin to normal conditioning of data than an inventive concept or significantly more. Remainder of the limitations simply described the type of input data being gathered.
Dependent claim 5 discloses that the combination of XGBoost, LSTM, and air pollution is in vector format. What is the format the vectors? Particularly, where are the applicant’s XGBoost vectors? Is applicant attempting to convey an attention mechanism? And if so, then what data is transformed with particularity? The element of vector format by itself does not seem to convey anything beyond continuous data (vectors being found in nearly any introductory programming textbook), and the combining of such is considered part of the abstract idea.

Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Pan, Bingyue, “Application of XGBoost algorithm in hourly PM2.5 concentration prediction”, hereinafter Pan, in view of
Le et al., “Real-time Air Pollution prediction model based on Spatiotemporal Big data”, hereinafter Le, arXiv: 1805.00432v1, in view of 
Zheng et al., “Short-Term Load Forecasting Using EMD-LSTM Neural Networks with a XGboost Algorithm for Feature Importance Selection”, hereinafter Zheng.
With respect to claim 1, Pan teaches: 
	A method for predicting air quality with the aid of machine learning models {Pan discloses machine learning system and technique [P.2 Sect.2] to model air quality and pollution [Abstract]}, comprising: 
(A) providing parameters relating to air pollution to perform an eXtreme Gradient Boosting (XGBoost) regression algorithm for obtaining a XGBoost prediction value; {Pan [P.2-3 Sect.2-4] “XGBoost algorithm… used for regression” hence Title, with air pollution parameters non-limited to PM2.5 air pollution, see [P.2 ¶2] “Main contributions of this paper are: (i) the application of XGBoost algorithm for hourly PM2.5 concentration prediction”, described per [Abstract], Fig 2 graphed values, and parameterization over observed values [P.2 Sect.2] and [P.3 Sect4.1]}
(E) performing, by the machine learning models, the XGBoost regression algorithm on the air pollution combination data to obtain an air pollution prediction value. {Pan [P.2 Sect.2] “Let ŷi be defined as a result given by an ensemble represented by the generalised model”, ŷ is prediction value of XGBoost and ensemble is combination, described “generates a weak learner at each step and accumulates it into the total model”. See again ŷ “predict values” at [P.3 Last¶] for air pollution PM2.5. Figure 2 graphs XGBoost prediction values. Further, XGBoost is detailed as a regression tree (machine learning model) [P.2 Sect2.1 ¶2]. This is consistent with functionality of XGBoost which was introduced 
However, Pan does not disclose “LSTM”
Le teaches:
(B) providing the parameters to perform a Long Short-Term Memory (LSTM) algorithm for obtaining an LSTM prediction value; {Le discloses “LSTM algorithm” [P.2 LeftCol ¶2] for air pollution prediction values, hence Title. See [P.4 LeftCol] “The parameters of the LSTM” per equations}
XGBoost prediction value and the LSTM prediction value {Le discloses weighted combination of modeling for air pollution clearly illustrated Fig 6 which comprises LSTM and neural network. [P.3-4 Sect.B] “combination of LSTM and Neural Network to evaluate the relationship of weather factor to air pollution prediction model”, [P.2 RtCol ¶1] “LSTM and Neural Network along with a weighted combination between them”}

    PNG
    media_image1.png
    417
    762
    media_image1.png
    Greyscale

Le does not particularly disclose the combination of models is between LSTM and “XGboost”. However, both LSTM (as taught by Le) and XGboost (as taught by Pan) are taught for modeling air pollution, thus being highly analogous. Further, combination modeling is taught by both Le and Pan. Accordingly, one of ordinary skill in the art would have considered it obvious prior to the effective filing date to substitute the neural network of Le for the XGboost of Pan in combining among class of model for the motivation that XGboost is a newer class of model which provides a multitude of performance 
(D) performing, by the machine learning models, an XGBoost classification algorithm on the air pollution combination data to obtain an air pollution alert value for determining whether to issue an air pollution alert; and {Le [P.1 ¶1-2] “alert to their citizens if there is a pollution index which excesses the quality threshold” where threshold is with respect to classification label [P.3 ColBrk] “classify air pollution values to be Good (for health), Moderate or Unhealthy… value is then compared to the air quality threshold to get the true labels” for example [P.3 RtCol ¶1] “Good (value ≤ 15), Moderate (15 < value ≤ 35), Unhealthy (35 < value ≤ 75) or Hazardous (value > 75)” value describing health hazard of air pollution} 
However, Le does not disclose the alert classification is specifically performed by XGBoost. 
As already noted, Pan discloses “XGBoost” and further describes this with respect to classification per [P.2 Sect.2 ¶2]. The natural application of pollution prediction is to provide an indication of health hazard. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the XGBoost classification of Pan for the alert classification described by Le as applying known technique to a known method to yield predictable results. Benefits of applying XGBoost are the same as already noted, applied mutatis mutandis.
	Finally, examiner notes additional support for combination by way of Zheng. Zheng teaches combination of XGboost with LSTM, see [P.16 ¶2] “LSTM neural networks combined with Xgboost” whereby [P.2 ¶3] “this study presents a generic framework that combines extreme gradient boosting (Xgboost) and … and LSTM neural networks” again at [P.13 Sect5.2 ¶2] Xgboost-LSTM model. While Zheng’s primary focus is load forecasting, this is a context which considers environmental parameters such as evidenced Fig 1 and [P.10 ¶5] “training process inputs include the temperature, day-ahead-peak, humidity, day-type index, precipitation, windspeed” etc. calculated Eq (17) [P.11]. As such, the art is 

With respect to claim 2, the combination Pan, Le and Zheng teaches the method of claim 1, wherein 
	the parameters comprises PM2.5 concentration, temperature, humidity, wind speed, a wind direction, and a date. {Pan so-titled “PM2.5 concentration” with replete reference, e.g., [P.3 Sect4.1 ¶1] “predicted and observed PM2.5 concentration values”. Additionally, Le illustrates PM2.5 per Figs 1 and 8 akin to the instant application Fig 1. Le provides further detail regarding additional variables in the alternative as comprising}

With respect to claim 7, the combination of Pan, Le and Zheng teaches the method of claim 1, wherein 
	when the air pollution alert value is greater than a predetermined value, the air pollution alert is issued. {Le [P.1 ¶1] “…excesses the quality threshold” again as [P.3 RtCol ¶1] “air quality threshold” as is conveyed by the operands <, ≤, > bounding range of the values. See also [P.1 ¶2] “make warning”. Additionally, examiner notes that use of the term when is a contingent limitation which is not further limiting as the condition of when may not be met}

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, Le and Zheng in view of:  
Deters et al., “Modeling PM2.5 Urban Pollution Using Machine Learning and Selected Meteorological Parameters”, hereinafter Deters, and further in view of 
Taylor et al., “Particulate Matter Estimation from Photochemistry: A Modelling Approach using Neural Networks and Synoptic Clustering”, hereinafter Taylor.
With respect to claim 3, the combination of Pan, Le and Zheng teaches the method of claim 2. Deters teaches wherein 
	the date is expressed with a 2-dimensional coordinate (cosθ, sinθ) , where θ = (x / 365) * 360, and x indicates a date index within one year. {Deters [P.4 Sect3.2] Eq.(1) is 2-dim coordinate (y, x) as is noted per claim 4}
	However, Deters does not disclose a variation thereof to comprise date index within one year.
	Taylor discloses [P.2075 ¶2] “NN Training… the day of the year (DOY; an index running from 1 to 365 or 366 in the case of a leap year), and the sine and cosine of the DOY as inputs”, again at [P.2073] “Sin(DOY) and Cos(DOY)”.
	Taylor and Deters are directed to machine learning models for air pollution thus being analogous. A person having ordinary skill in the art would have considered the temporal input of Taylor as an obvious variant of Deters Eq.(1) to account for temporal resolution of Le’s spatiotemporal data. This is suggested by Deters who describes discrete analysis as “day-by-day” (Deters [P.4 ¶2]) and whom further provides rationale being to “aid in qualifying the true robustness… day-by-day shifts, which represent the degree of freedom of parameters related to readings of the previous day(s)” (Deters [P.12 ¶1], Fig 9). This is reflected by Taylor per “In constructing a model of PM in terms of chemical, meteorological and/or temporal parameters, it is important to understand how PM co-varies (i.e., correlates) with each of them” (Taylor [P.2068 ¶4]). More generally, benefit is described “can help increase the spatiotemporal coverage and representivity of existing air quality monitoring networks .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, Le and Zheng in view of Deters. 
With respect to claim 4, the combination of Pan and Le teaches the method of claim 2. Deters teaches wherein 
	the wind direction is expressed with a 2-dimensional coordinate (cosθ, sinθ), wherein θ indicates a wind direction angle. {Deters [P.4 Sect3.2] Eq.(1) is 2-dim coordinate (y, x) as claimed}

    PNG
    media_image2.png
    252
    742
    media_image2.png
    Greyscale

	Deters is directed to air pollution modeling with boosted trees thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe wind pollution as detailed by Deters in combination with Pan and Le for the motivation being “provides a more accurate feature representation of the data for wind direction… machine learning models that improve performance if there are continuous relationships between parameters (optimization: smoother clustering task) [26]. This transformation ensures both valid and more informative representation of the original data” (Deters [P.4 Sect3.2 ¶1]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, Le and Zheng in view of:  
Chen et Guestrin, “XGBoost: A Scalable Tree Boosting System”, hereinafter Chen, and further in view of 
Teinemaa et al., “Temporal Stability in Predictive Process Monitoring”, hereinafter Teinemaa, arXiv: 1712.04165v1
With respect to claim 5, the combination of Pan and Le teaches the method of claim 1, wherein 
	the air pollution combination data is generated by combining the air pollution data, the XGBoost prediction value and the LSTM prediction value in vector formats. {Le discloses wherein [P.4 ¶1] “xt is the input vector to the LSTM” is LSTM vector format which describes values of air pollution being modeled}. 
However, Le does not disclose XGBoost with vector format thereof. Pan discloses XGBoost as is already noted. However, Pan does not disclose vector format of XGBoost. The nature of XGBoost is that it computes over continuous features and produces continuous score which suggests a vector format. Evidence is noted per Chen [P.2 Sect2.1 ¶1], [P.3 Sect3.1 ¶1]. Thus, it is posited that XGBoost vector limitation is satisfied by inherency. However, should the applicant disagree, examiner notes additional support of Teinemaa. 
Teinemaa teaches [Abstract] “XGBoost and LSTM neural networks exhibit the highest temporal stability” with [P.9] Table 1 detailing XGB_index & XGB_agg which entail [P.4 ¶1] “producing feature vectors of the same size independently of the prefix length… we can feed all the encoded prefixes into a single classifier, as the length of the feature vector does not depend on the prefix length”. 
	Both Chen and Teinemaa are analogous by way of describing XGBoost. Particularly, Teinemaa considers both XGBoost and LSTM in the context of temporal stability. One having ordinary skill in the art would have considered it obvious to describe the vector format as claimed according to the inherency of Chen or alternatively as described by Teinemaa for the motivation of temporal stability evaluation (Teinemaa [P.6-7 Sect.3], [P.18 Sect.5]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pertinent to §101:
Mitchell et al., “XGBoost: Scalable GPU Accelerated Learning” discloses XGBoost accuracy performance noted in the range of 74.7 – 99.4 per [P.4] Table 2.
Xu et al., “A Co-Training Approach to the Classification of Local Climate Zones with Multi-Source Data” expressly details that XGboost is “well-known” per [P.1210 Sect2.2 ¶1].
Chen et Guestrin, “XGBoost: A Scalable Tree Boosting System” details XGBoost noting that “ensemble methods outperform a well-configured XGBoost” [P.1 RtCol ¶2].
Jiang et al., “DimBoost: Boosting Gradient Boosting Decision Tree to Higher Dimensions” discloses DimBoost, see Fig 1.
Pertinent to §103:
Qi et al., “Deep Air Learning: Interpolation, Prediction, and Feature Analysis of Fine-grained Air Quality” discloses spatio-temporal learning with feature selection.
Bui et al., “A Deep Learning Approach for Air Pollution Forecasting in South Korea Using Encoder-Decoder Networks & LSTM” discloses per title.
Yondekura et al., “Short-term local weather forecast using dense weather station by deep neural network” discloses tensor-learning weather model which outperforms XGBoost.
CN108009674A “Air PM2.5 concentration prediction methods based on CNN and LSTM fused neural networks” University Shanghai
CN109657842A family of patents from Ping An Tech, Shenzhen.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126